Citation Nr: 0601211	
Decision Date: 01/17/06    Archive Date: 01/31/06

DOCKET NO.  03-29 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran





INTRODUCTION

The veteran had active military service from May 1951 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the above claim.  The RO in 
Indianapolis has jurisdiction over the veteran's VA claims 
file.  

In October 2004, a hearing was held before a Decision Review 
Officer at the Indianapolis RO.  In November 2004, the 
veteran submitted a statement withdrawing his request for a 
hearing before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran is claiming service connection for prostate 
cancer, and his July 2002 claim included a number of theories 
on how this condition is related to his military service, to 
include exposure to herbicides (Agent Orange), asbestos, 
mustard gas, and ionizing radiation.  The only theory 
addressed by the RO was whether the veteran was exposed to 
Agent Orange during service.  The veteran was stationed at U-
Tapao Airfield in Thailand from July 1969 to July 1970.

It may be inferred from the veteran's subsequent statements 
and his testimony at the RO that he was not pursuing any 
avenue of entitlement other than exposure to Agent Orange.  
He has never explicitly stated this, however, and prostate 
cancer is a radiogenic disease that may be induced by 
exposure to ionizing radiation.  38 C.F.R. § 3.311.  

VA's duty to assist a claimant with the development of 
evidence extends to all applicable theories of a claim, 
whether asserted by the claimant or not. Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000); see also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (claim documents must be 
read in a liberal manner so as to identify and carry out the 
required adjudication of all claims that are reasonably 
raised by the evidence of record whether or not formally 
claimed in a VA application).  The Board cannot fairly 
proceed at this point, since the RO has never considered the 
various exposures claimed by the veteran in its adjudication 
of this claim or followed appropriate development procedures 
on these claims.  Moreover, he was never provided proper 
notification under the Veterans Claims Assistance Act of 2000 
(VCAA) concerning the mustard gas, asbestos, and ionizing 
radiation portions of his claim, and due process concerns 
mandate that such notice be provided before the Board 
proceeds.

Accordingly, the appeal is REMANDED for the following:

1.  Provide to the veteran all 
notification action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000), with respect to the claim on 
appeal, to include his allegations of 
exposure to Agent Orange, mustard gas, 
asbestos, and ionizing radiation.  Ensure 
that the special notification concerning 
such claims is provided to the veteran. 
The notice should also inform the veteran 
that he should provide VA with copies of 
any evidence relevant to the claim that 
he has in his possession.  Any notice 
given, or action taken thereafter, must 
comply with current, controlling legal 
guidance.  

2.  Review the veteran's response as well 
as the evidence in the claims folder and 
determine whether any further development 
is needed to verify his alleged exposure 
to mustard gas, asbestos, and/or ionizing 
radiation (i.e., a request for any 
available records concerning the 
veteran's exposure to radiation, 
including Record of Occupational Exposure 
to Ionizing Radiation (DD Form 1141); 
preparation of a dose estimate by VA's 
Under Secretary of Health; and referral 
to VA's Under Secretary for Benefits for 
a medical opinion).  

3.  Then, after ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA),  have been 
completed, the RO should readjudicate the 
claim.  If such action does not resolve 
it, a supplemental statement of the case 
(SSOC) should be issued to the veteran 
and his representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, this case should 
be returned to this Board for further 
appellate review, if in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  

This claim must be afforded expeditious treatment.    


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


